IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT

                                       __________________

                                          No. 95-50381
                                        Summary Calendar
                                       __________________


INTERNATIONAL BROTHERHOOD OF
PAINTERS AND ALLIED TRADES UNION
& INDUSTRY PENSION FUND,

                         Plaintiff-Appellee,

versus

AMERICAN DECORATING COMPANY;
DAN LORD,

                         Defendants-Appellants.



                                          ----------
                            Appeal from the United States District Court
                                 for the Western District of Texas
                                    USDC No. SA-94-CA-067
                                          ----------
                                          March 21, 1996

Before GARWOOD, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

         Appellants appeal from the district court's order finding them in contempt of the consent

judgment. Appellants argue that a "Notice of Satisfaction of Judgment" filed by the parties bars

subsequent actions based on alleged deficient pension contributions. We have reviewed the

   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
                                          No. 95-50381
                                               -2-

record and the district court's opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. International Brotherhood of Painters and Allied Trades Union &

Industry Pension Fund v. American Decorating Co., No. SA-94-CA-067 (W.D. Tex. Apr. 25,

1995).

         AFFIRMED.